IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 47163

 STATE OF IDAHO,                                     )
                                                     )
      Plaintiff-Appellant,                           )       Boise, August 2020 Term
                                                     )
 v.                                                  )       Opinion Filed: November 10, 2020
                                                     )
 JAMES JEFFERSON KENT,                               )       Melanie Gagnepain, Clerk
                                                     )
      Defendant-Respondent.                          )

        Appeal from the District Court of the Fifth Judicial District for the State of Idaho,
        Minidoka County. Jonathan P. Brody, District Judge.

        The order of the district court is reversed and remanded.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for Appellant State of Idaho.
        Kenneth K. Jorgensen argued.

        Eric D. Fredericksen, State Appellate Public Defender, Boise, for Respondent
        James Jefferson Kent. Justin M. Curtis argued.

                                    _____________________

STEGNER, Justice.
        The State appeals from the district court’s order granting James Kent’s motion to suppress
statements he made during a non-custodial interrogation. During this interrogation, the officer
began reading Kent his Miranda rights, at which point Kent interrupted the officer and told him
he would not answer any questions. The officer continued to read Kent his rights and, after
completing the warnings, asked Kent if he was willing to speak with him. Kent said that he would,
and eventually made incriminating statements. The district court suppressed the statements. The
district court found that Kent was not in custody at the time, but nevertheless held: “Where
Miranda warnings are read to an individual unnecessarily and the defendant invokes the right to
remain silent, an officer may not ignore that invocation.”
        On appeal, the State argues that the district court erred by extending Miranda’s application
to a non-custodial interrogation. In response, Kent contends that because he has a constitutional
right to remain silent regardless of whether he was afforded Miranda warnings and irrespective of
whether he was in custody, the district court did not err in suppressing his statements as having

                                                 1
been obtained in violation of the right to remain silent. For the reasons set forth below, we reverse
the district court’s order granting Kent’s motion to suppress, and remand to the district court for
further proceedings.
                            I.      FACTUAL AND PROCEDURAL BACKGROUND
        On July 25, 2018, a patrol officer with the Rupert City Police Department assisted in a
probation search of Kent’s home.1 During the probation search, the officer found
methamphetamine, marijuana, and drug paraphernalia in certain rooms occupied by Kent. Kent
was not present at the time the contraband was discovered. As a result of the discovery, the officer
contacted Kent by telephone to arrange a meeting to discuss the contraband found at his residence.
        After several unsuccessful attempts to meet with Kent, the officer was able to meet him at
Kent’s residence on August 6, 2018. During this conversation, the officer informed Kent about the
contraband located at his residence. Near the beginning of their conversation, Kent denied that the
paraphernalia was his. The officer then began to read Kent his Miranda2 rights. While the rights
were being read, Kent interrupted and stated that he would not answer any questions. After
completing the Miranda warnings, the officer asked Kent if he would be willing to talk to him.
Kent responded, “Yeah, you can follow me.” Kent then made several incriminating statements to
the officer. The district court concluded that “[a]t no point was [Kent] arrested or restrained, he
was never told he was not able to leave, and he was never told he could not terminate the
conversation.”
        The State charged Kent with possession of methamphetamine, marijuana, and drug
paraphernalia. Kent filed a motion to suppress, arguing that the statements should be suppressed
because “despite his invocation of his Fifth Amendments rights, [the officer] continued to question
[him] which resulted in incriminating statements being made.” In response, the State argued that
Kent was not in custody and, therefore, the officer had no obligation to stop questioning Kent once
he had invoked his right to remain silent.
        The district court granted Kent’s motion to suppress. The district court also concluded that
Kent unequivocally invoked his right to remain silent while being read his rights. Further, the
district court found that Kent was not in custody for purposes of Miranda. Nevertheless, the district



1
  The probation search involved an individual living in Kent’s home; the search was apparently unrelated to Kent
himself.
2
  Miranda v. Arizona, 384 U.S. 436 (1966).

                                                       2
court concluded that “an invocation of the right to remain silent may not be ignored once invoked
after being read Miranda warnings, regardless of custody.” The district court reasoned,
         [i]f a person hears their Miranda rights, they expect to have those rights. If an
         invocation of a right contained in the warnings is not respected, the warnings are at
         best meaningless. An individual no longer knows that he is free to exercise his right
         to remain silent simply because warnings are read. This defeats the stated purpose
         of the Miranda warnings, “to insure that the individual knows he is free to exercise
         the privilege at that point in time.”
                 Therefore, some protection is needed for an invocation of the right to remain
         silent after a warning is given, even if the warning was unnecessary.
Based on the district court’s reasoning, it granted Kent’s motion to suppress his incriminating
statements.3
         The State filed a timely appeal.
                                          II.      STANDARD OF REVIEW
         “The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, the Court accepts the trial court’s findings of fact that are supported by
substantial evidence, but freely reviews the application of constitutional principles to the facts as
found.” State v. Bodenbach, 165 Idaho 577, 589, 448 P.3d 1005, 1017 (2019) (quoting State v.
Moore, 164 Idaho 379, 381, 430 P.3d 1278, 1280 (2018)). “This Court will accept the trial court’s
findings of fact unless they are clearly erroneous.” State v. Gonzales, 165 Idaho 667, 671, 450 P.3d
315, 319 (2019) (quoting State v. Purdum, 147 Idaho 206, 207, 207 P.3d 182, 183 (2009)).
                                                  III.    ANALYSIS
         The Fifth Amendment to the Constitution guarantees that “[n]o person shall be . . .
compelled in any criminal case to be a witness against himself[.]” U.S. Const. amend. V. In
Miranda v. Arizona, 384 U.S. at 444, the United States Supreme Court held that “the prosecution
may not use statements, whether exculpatory or inculpatory, stemming from custodial
interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to
secure the privilege against self-incrimination.” These procedural safeguards require police to
inform suspects of their rights to remain silent and to counsel, and to obtain a knowing, voluntary,


3
  The district court also found that the statements were made voluntarily and had not been elicited while Kent was in
custody. Accordingly, the State would be permitted to use the statements as impeachment evidence. See Oregon v.
Elstad, 470 U.S. 298, 307 (1985) (“Despite the fact that patently voluntary statements taken
in violation of Miranda must be excluded from the prosecution’s case, the presumption of coercion does not bar their
use for impeachment purposes on cross-examination.”). Such a use of Kent’s statements would arise if Kent testified
in his own defense. See Harris v. New York, 401 U.S. 222, 225 (1971).

                                                         3
and informed waiver of those rights. Id. “The prophylactic Miranda warnings therefore are ‘not
themselves rights protected by the Constitution but [are] instead measures to insure that the right
against compulsory self-incrimination [is] protected.’ ” New York v. Quarles, 467 U.S. 649, 654
(1984) (alterations in original) (quotations omitted).
         “After a suspect has been advised of the right to remain silent and of the right to counsel
pursuant to Miranda, police may not proceed with questioning if the suspect indicates a desire to
remain silent.” State v. Payne, 146 Idaho 548, 558, 199 P.3d 123, 133 (2008) (citing Miranda, 384
U.S. at 473–74). “An individual’s right to cut off questioning is grounded in the Fifth Amendment
and must be ‘scrupulously honored.’ ” Id. (quoting Michigan v. Mosley, 423 U.S. 96, 103 (1975)).
However, decisions from both the United States and Idaho Supreme Courts make it clear that the
protections afforded by Miranda are only triggered when “there has been such a restriction on a
person’s freedom as to render him ‘in custody.’ ”4 Stansbury v. California, 511 U.S. 318, 322
(1994) (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977)); see also Andersen, 164 Idaho
at 313, 429 P.3d at 854.
         There are several pertinent facts that shape the issues presented in this appeal. First, the
district court found that Kent was not in custody. The district court reasoned that Kent had not
been arrested or detained, he was never told he was not free to leave, and he was never told he
could not terminate the conversation. However, despite Kent not being in custody, the officer read
Kent his Miranda rights. While these rights were being read to Kent, he unequivocally invoked
the right to remain silent. However, the officer did not cease his questioning, eventually eliciting
incriminating statements from Kent.
         There are two main questions presented by this appeal. First, was the officer required to
stop questioning Kent after he invoked his right to remain silent even though Kent was not in
custody? Second, if an officer unnecessarily informs a person of his Miranda rights, is the officer




4
  Whether a suspect is in custody is generally “a fact determined by whether there is a formal arrest or restraint on
freedom of movement of the degree associated with a formal arrest.” State v. Andersen, 164 Idaho 309, 313, 429 P.3d
850, 854 (2018). “ ‘[C]ustody’ is a term of art that specifies circumstances that are thought generally to present a
serious danger of coercion. In determining whether a person is in custody in this sense, the initial step is to ascertain
whether, in light of ‘the objective circumstances of the interrogation,’ a ‘reasonable person [would] have felt he or she
was not at liberty to terminate the interrogation and leave.’ ” Howes v. Fields, 565 U.S. 499, 508–09 (2012) (internal
citations omitted).



                                                           4
required to comply with those Miranda measures, including ceasing questioning once Kent
invoked his right to remain silent?
  A. As a preliminary matter, Kent had a right to remain silent regardless of whether he
     was in custody.
       Kent’s arguments on appeal rely on the fact that the right to remain silent exists regardless
of custody. The State does not dispute that the right to remain silent exists outside of custody;
rather, the State argues that the right was not infringed upon by the officer’s questioning.
       In State v. Moore, 131 Idaho 814, 965 P.2d 174 (1998), this Court considered whether pre-
arrest, pre-Miranda silence could be used in the State’s case-in-chief. Id. This Court held that
       defendants’ Fifth Amendment right[s] not to have their silence used against them
       in a court proceeding is applicable pre-arrest and pre-Miranda warnings. The
       constitutional right is always present. “While the presence of Miranda warnings
       might provide an additional reason for disallowing use of the defendant’s silence,
       they are not a necessary condition to such a prohibition.” Miranda only defines the
       time at which the interrogation has become so coercive that the defendant must be
       advised of his rights and waive them.
Id. at 820–21, 965 P.2d at 180–81 (italics added) (internal citation omitted). Therefore, it is well-
established Kent enjoyed the right to remain silent regardless of whether he was in custody.
       This is in direct contrast to the right to counsel in a custodial interrogation. Unlike the right
to remain silent—which is in the text of the Constitution—the Fifth Amendment right to counsel
during a custodial interrogation was created by Miranda and its progeny Edwards v. Arizona, 451
U.S. 477 (1981). See McNeil v. Wisconsin, 501 U.S. 171, 177–78 (1991) (“[W]e established a
number of prophylactic rights designed to counteract the ‘inherently compelling pressures’ of
custodial interrogation, including the right to have counsel present.”).
       The difference between the right to remain silent and the right to counsel during a custodial
interrogation is noteworthy because many of the cases cited by the State in support of its position
that the district court erroneously extended Miranda, focus on whether a suspect can invoke the
right to counsel in a non-custodial setting. See, e.g., State v. Hurst, 151 Idaho 430, 434, 258 P.3d
950, 954 (Ct. App. 2011); Commonwealth v. Libby, 32 N.E.3d 890 (Mass. 2015) (holding that the
defendant could not invoke the right to counsel because he was not in custody); Commonwealth v.
Morgan, 610 A.2d 1013 (Pa. Super. 1992) (same).
       Here, there is no question that Kent had the right to remain silent regardless of whether he
was in custody. The question remains, however, whether the officer was required to cease


                                                  5
questioning once Kent unequivocally invoked his right to remain silent in a non-custodial setting,
particularly once his Miranda rights had been read to him.
   B. Because the right to cut off questioning is a safeguard to counteract the coercive nature
      of a custodial interrogation, the officer was not required to stop questioning Kent once
      he invoked the right to remain silent.
       The district court granted Kent’s motion to suppress, concluding that “invocation of the
right to remain silent may not be ignored once invoked after being read Miranda warnings,
regardless of custody.” The district court reasoned that if Miranda warnings are given
unnecessarily and the right to remain silent is invoked, the proper procedure is to cease
interrogation.
       On appeal, the State argues that the district court erroneously expanded Miranda to exclude
Kent’s non-custodial statements. The State argues that Miranda jurisprudence applies only in
custodial settings as a means to counteract the coercive nature of custodial interrogations.
       Kent responds that “[b]ecause individuals possess exactly the same Fifth Amendment right
to remain silent regardless of whether they are in custody, and regardless of whether they have
received Miranda warnings, this Court should apply the same standard to an unequivocal assertion
of that right regardless of when it is asserted.” Accordingly, Kent urges this Court to hold that
upon an unequivocal invocation of the right to remain silent an officer must “scrupulously honor”
that right by ceasing further interrogation.
       The State does not dispute that Kent had a right against compelled self-incrimination that
he could, and at one point did, invoke. However, the State contends that this is a “red herring.”
Instead, the State argues that the right to terminate questioning is a right created by Miranda, and
that the right only applies to custodial settings to counteract the “inherently compelling pressures”
of custodial interrogations. McNeil, 501 U.S. at 176 (1991). We agree that given the facts of this
case, the officer was not obliged to stop questioning Kent.
       The focus of this argument is the “right” to cut off questioning. This right is typically
referred to as a safeguard of the Fifth Amendment created by Miranda. See Mosley, 423 U.S. at
103 (“The critical safeguard . . . is a person’s ‘right to cut off questioning.’ ”). “Without the right
to cut off questioning, the setting of in-custody interrogation operates on the individual to
overcome free choice in producing a statement after the privilege has been once invoked.” Id. at
100–01 (citing Miranda, 384 U.S. at 473–74). Further, the right to cut off questioning must be
“scrupulously honored.” Id.

                                                  6
          We hold the specific restrictions regarding questioning a suspect created by Miranda are
limited to custodial interrogations. We also conclude the district court erred in expanding
Miranda’s application in the way that it did. “It is settled that the safeguards [e.g., the right to cut
off questioning] prescribed by Miranda become applicable as soon as a suspect” is in custody.
Berkemer v. McCarty, 468 U.S. 420, 440 (1984) (italics added) (quotation omitted). In fact, “[t]he
requirement that law enforcement authorities must respect a person’s exercise of that option
counteracts the coercive pressures of the custodial setting.” Mosley, 423 U.S. at 104 (italics
added).
                 The Fifth Amendment’s protection against self-incrimination, which
          Miranda purports to implement, merely guarantees that no defendant “shall be
          compelled in any criminal case to be a witness against himself.” U.S. Const. amend.
          V. This provides obvious logical support for the proposition that a suspect has the
          proverbial “right to remain silent”—that is, the right not to be compelled to answer
          questions. It is less clear, however, that this guarantees a right not to be asked such
          questions at all.
Fifth Amendment—Invocation of the Right to Cut off Questioning, 124 HARV. L. REV. 189, 196
n.73 (2010).
          Whether the defendant has the right to cut off questioning outside of custody is a matter of
first impression. Further, the question is largely unanswered by any other jurisdiction. However,
the Supreme Court of the United States has suggested that one cannot anticipatorily invoke a
safeguard of Miranda. See McNeil, 501 U.S. at 181 n.3 (“We have in fact never held that a person
can invoke his Miranda rights anticipatorily, in a context other than ‘custodial interrogation[.]’ ”).
Additionally, the Kansas Supreme Court held the safeguards against self-incrimination established
by Miranda—such as the right to counsel and the right to cut off questions—do not exist outside
a presumptively coercive custodial interrogation. See State v. Haddock, 897 P.2d 152, 162 (Kan.
1995), abrogated on other grounds by State v. James, 79 P.3d 169 (Kan. 2003).
          Because the right to cut off questioning is a right created by Miranda as a safeguard to the
inherently coercive custodial interrogation, the safeguard is only applicable once the suspect is in
custody. Here, Kent was not in custody. Therefore, the officer was not required to stop questioning.
To be clear, Kent retained his right to remain silent throughout his entire interaction with the police
officer. Had he invoked that right and sat mute, the officer would be obliged to desist. However,
those are most decidedly not the facts presented in the State’s appeal. We leave for another day



                                                    7
the length to which an officer may persist when confronted with an intransigent suspect, who is
not in custody, yet declines to answer the officer’s questions.
          Because Kent argues that the fact that the officer read him his Miranda rights changes the
required analysis, we next review whether the reading of Miranda requires the officer to comply
with the safeguards provided by Miranda regardless of whether the suspect is in custody.
   C. Miranda rights that are read unnecessarily are a factor to be considered in whether
      subsequent statements were voluntary.
          Kent alternatively argues that “even if this Court agrees with the State that an officer
generally does not need to scrupulously honor the invocation of the right to remain silent absent
custodial interrogation, the unique facts of this case still require[ ]” suppression of Kent’s
statements. Kent contends that the district court correctly concluded that “law enforcement officers
are not free to give the Miranda warnings and then blatantly ignore a suspect’s attempt to invoke
any right thereunder.”
          The State responds, contending that the unnecessary reading of Miranda warnings do not
provide any additional rights. First, the State notes that the case law relied on by Kent merely
considered whether the officers’ action rendered the statements involuntary under the Fifth
Amendment rather than finding a Miranda violation. Second, the State argues that a per se rule
that Miranda’s prophylactic rules apply in a non-custodial setting merely because the officer reads
the warnings is contrary to the body of case law set down by the Supreme Court of the United
States.
          Although not put in so many words, it appears that the district court held that once Miranda
rights are read, the interrogation is transformed into a custodial interrogation, and officers are
subsequently required to comply with the procedure set out in Miranda. There is a divergence of
authority regarding this issue. The United States Court of Appeals for the Eighth Circuit most
clearly identifies the jurisdictional split regarding the unnecessary reading of Miranda warnings.
          [The defendant] argues that the government must honor the rights he was read, even
          if he was not otherwise entitled to those rights. In contrast, the government objects
          that the reading of the Miranda warnings to [the defendant] was superfluous, since
          [the defendant] was not in custody, and was not entitled to Miranda’s protections
          in any event.
                  . . . Several circuits and state supreme courts have discussed the
          transformation argument with varied results. Some courts have held that the reading
          of the Miranda rights during a non-custodial interrogation does not afford the
          suspect any of those rights, since the reading is unnecessary. See, e.g., Davis v.
          Allsbrooks, 778 F.2d 168, 172 (4th Cir. 1985); United States v. Charles, 738 F.2d
                                                   8
       686, 693 n.6 (5th Cir. 1984); United States v. Kampiles, 609 F.2d 1233, 1242 (7th
       Cir. 1979); United States v. Lewis, 556 F.2d 446, 449 (6th Cir.1977); State v.
       Haddock, 897 P.2d 152, 162–63 (Kan.1995). Other courts have suggested that the
       reading of the Miranda rights does transform a non-custodial interrogation into a
       custodial interrogation. See United States v. Bautista, 145 F.3d 1140, 1151 (10th
       Cir.), cert. denied, 525 U.S. 911 (1998); Tukes v. Dugger, 911 F.2d 508, 516 n.11
       (11th Cir.1990). Finally, a third category of cases adopts a middle ground,
       permitting the trial court to consider the reading of the Miranda rights as one factor
       among many used to determine whether a suspect’s statements are voluntary. See
       Sprosty v. Buchler, 79 F.3d 635, 642 (7th Cir.1996); State v. Taillon, 470 N.W.2d
       226, 229 (N.D.1991).
United States v. Harris, 221 F.3d 1048, 1051 (8th Cir. 2000) (recognizing jurisdictional split but
ruling on alternate basis).
       In favor of treating the interrogation as a custodial interrogation, both the United States
Court of Appeals for the Tenth and Eleventh Circuits suggest that, although a suspect cannot
anticipatorily invoke his Miranda rights, there is an exception when the officer provides Miranda
warnings and then refuses to honor them. Bautista, 145 F.3d at 1150–51; see also Tukes, 911 F.2d
at 516 n.11. In Bautista, the defendant accompanied two law enforcement officers to the police
station. Bautista, 145 F.3d at 1145. Bautista was never in custody, but was read his Miranda rights.
Id. Bautista claimed that after he invoked the right to remain silent, the federal agents ignored the
invocation and continued questioning him. Id. The Tenth Circuit expressed concern over the
government’s assertion that it made no difference that the law enforcement officer unnecessarily
advised Bautista of his Miranda rights when he was not in custody. That court stated:
       The government’s position misses the point of Miranda and Edwards. If the
       authorities are free to tell a suspect that he has the right to appointed counsel, but
       could, while continuing to interrogate him, refuse to provide such counsel on the
       grounds that the suspect was not actually in custody, the suspect would be led to
       believe that no request for counsel would be honored. “The coercive effect of
       continued interrogation would thus be greatly increased because the suspect would
       believe that the police ‘promises’ to provide the suspect’s constitutional rights were
       untrustworthy, and that the police would continue to violate those rights as they
       wished, regardless of assurances to the contrary.” Tukes, 911 F.2d at 516 n.11. . . .
       However, law enforcement officers are not free to give the Miranda warning and
       then blatantly ignore a suspect’s attempt to invoke any right thereunder.
Bautista, 145 F.3d at 1150–51 (parallel citation omitted). As noted by the Bautista court, there is
potential harm when a suspect is informed of his rights and those rights are not honored, i.e., the
suspect may be led to believe his rights will not be honored under any circumstance. This was the



                                                 9
reasoning provided by the district court in this case in concluding that the statements should be
suppressed.
       On the other hand, some jurisdictions—including the Fourth, Fifth, and Sixth Circuits—
conclude that an unnecessary recitation of Miranda rights does not provide any additional
protection. See, e.g., Davis, 778 F.2d at 172; Charles, 738 F.2d at 693 n.6; Lewis, 556 F.2d at 449.
The Fourth Circuit noted,
       [t]o hold that the giving of Miranda warnings automatically disables police from
       further questioning upon a suspect’s slightest indication to discontinue a dialogue
       would operate as a substantial disincentive to police to inform suspects of their
       constitutional protections. It would convert admirable precautionary measures on
       the part of officers into an investigatory obstruction.
Davis, 778 F.2d at 172; see also Charles, 738 F.2d at 694 (quotation marks omitted) (“The
precaution of giving a suspect Miranda warnings in a noncustodial setting does not either
transform that setting into, or help [ ] produce, a custodial interrogation for Miranda purposes.”).
       Although this Court has not had the opportunity to address this split, the Court of Appeals
addressed this question in State v. Hamlin, 156 Idaho 307, 314, 324 P.3d 1006, 1013 (Ct. App.
2014). In Hamlin, the Court of Appeals stated,
       [t]o hold that the reading of Miranda warnings is a heavy indicator that the
       interviewee was in custody would give officers a disincentive to provide warnings
       that will be of benefit to interviewees regardless of their custodial status. The use
       of Miranda warnings should be encouraged, not deterred, as they both benefit
       interviewees and protect law enforcement from later allegations of Miranda
       violations.
Id. Based on this Court of Appeals decision, Idaho would fall among those jurisdictions in which
an unnecessary reading of Miranda does not require an officer to act as if it is a custodial
interrogation and cease questioning.
       However, there is another option not explored by the majority of jurisdictions. Some
jurisdictions, including the Seventh Circuit and the North Dakota Supreme Court, have held that
precautionary Miranda warnings may be used as a factor to review whether the statements were
made voluntarily.
       We believe that the absolute per se rule espoused by Taillon that Miranda warnings
       once given must be honored even though not required to have been given, “would
       operate as a substantial disincentive to police to inform suspects of their
       constitutional protections.” Id. But we do not believe that Miranda warnings once
       given, albeit gratuitously, are wholly irrelevant. The giving of Miranda warnings


                                                 10
       and the accused’s reliance on the rights described in the warnings are relevant
       factors in evaluating the voluntariness of any incriminating statements.
State v. Taillon, 470 N.W.2d 226, 229 (N.D. 1991).
       We adopt the rule set out in Taillon, where an unnecessary reading of Miranda is merely a
factor to be considered in determining whether the statements were involuntary or given in
violation of the Fifth Amendment. Such an approach strikes the appropriate balance between
ensuring that Miranda warnings do not rise to such a level that the interrogation becomes coercive,
and avoiding unreasonably obstructing law enforcement’s ability to investigate a crime. Further,
the State concedes that the proper legal standard in this case is whether Kent’s statements were
made voluntarily and not coerced. Under the application of this principle, we next review whether
the statements were made voluntarily.
  D. Kent’s statements were voluntary and, therefore, the district court erred in
     suppressing the statements.
       The district court concluded that Kent’s statements were voluntary under the totality of the
circumstances. Kent disputes this conclusion, arguing that after Miranda warnings were given his
right to remain silent was ignored, rendering his statements involuntary.
       In response, the State contends that the statements were voluntary. The State notes that
Kent does not point to any evidence in the record to support the conclusion that the statements
were involuntary besides to rearticulate his arguments regarding the reading of his Miranda rights.
       To determine whether a confession is voluntary, a court must examine the totality of the
circumstances and ask whether the defendant’s will was overborne by police conduct. Dickerson
v. United States, 530 U.S. 428, 434 (2000) (citation omitted). “The due process test takes into
consideration ‘the totality of all the surrounding circumstances—both the characteristics of the
accused and the details of the interrogation.’ ” Id. (citations omitted). “Some additional factors in
the voluntariness determination include whether Miranda warnings were given, the length of the
detention, the repeated and prolonged nature of the questioning, and deprivation of food or sleep.”
State v. Doe, 131 Idaho 709, 713, 963 P.2d 392, 396 (Ct. App. 1998).
       Based on the totality of the circumstances, including the fact that Miranda rights were read
unnecessarily, the district court’s conclusion that Kent’s confession was voluntary is supported by
substantial and competent evidence. First, the interview only lasted approximately fifteen minutes
in total. (Obviously, Kent was not subjected to “repeated and prolonged . . . questioning” or
“deprivation of food or sleep.”) After completing the reading of the Miranda rights, the officer

                                                 11
merely asked Kent if he would be willing to speak with him. After no further probing, much less
badgering by the officer, Kent responded, “Yeah, you can follow me.” Second, the interview
occurred in Kent’s own home, where he explicitly told the officer he would be leaving for work
shortly after the conversation began. There is nothing in the record that suggests that Kent’s will
was overborne by the police officer’s action. Accordingly, the district court’s conclusion that
Kent’s statements were voluntary was not clearly erroneous.
                                        IV.     CONCLUSION
       For the foregoing reasons, the district court’s order granting the motion to suppress is
reversed and the case remanded for further proceedings consistent with this decision.
       Chief Justice BURDICK, Justices BEVAN, MOELLER and MELANSON, J. Pro Tem,
CONCUR.




                                                12